DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(b) is withdrawn in view of those amendments clarifying that the claims require a combination of a monoclonal antibody (nivolumab), a compound of Formula (I) and a chemotherapy.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 21, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/046916 in view of ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors.

Document WO 916 discloses a compound as defined in claim 1 of WO 916  (corresponding to the presently claimed compound of formula (I)), or a salt thereof, as pharmaceutical composition comprising that compound (WO 916 claims 9, 10), further comprising at least one additional therapeutic agent (WO 916 claim 11 ); its use in a method of modulating CCR-2 and CCR-5 (WO 916  claim 12) and its use in a method of treating a disease such as e.g. cancer (WO 916  claim 13, paragraphs [0256]-[0257]). More specifically, WO 916 discloses that compounds disclosed herein may be used in combination with other drugs that are used in the treatment/prevention/suppression or amelioration of the diseases or conditions for which compound of the present invention 
Specifically, WO 916 teaches combination treatment of cancer with a compound of Formula (I):



    PNG
    media_image1.png
    700
    1126
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    289
    1116
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    842
    1101
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    242
    1071
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    943
    1134
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    208
    1105
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    489
    1118
    media_image7.png
    Greyscale

The difference between WO 916 and the claimed inventions is that WO 916 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, WO 916 teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
The claims have been amended to require nivolumab as the antibody.  However, combination of the recited compound, BMS-813160 and nivolumab were known, see ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors:

    PNG
    media_image8.png
    240
    205
    media_image8.png
    Greyscale

In this way, the recited combination was known, and therefore prima facie obvious.




s 1-19, 21, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2017165125 (WO 125) in view of WO 2011046916 (WO 916) and ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors.

WO 125 teaches treatment of cancer using CCR2 inhibitors, such as an anti-CCR2 antibody and a PD-1 inhibitor:

    PNG
    media_image9.png
    300
    1186
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    268
    1204
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    404
    1183
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    158
    1246
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    609
    1201
    media_image13.png
    Greyscale

The difference between WO 125 and the instant invention is that WO 125 does not explicitly teach a compound of Formula (I) as a CCR2 inhibitor.  However, it is for that proposition that the examiner joins WO 916.  Specifically, and as outlined above, WO 916 identifies the compound of Formula (I) as a CCR2 inhibitor, in the recited dosages, and in the recited combinations, for the treatment of cancer. In this way, those of ordinary skill could have applied the compound of Formula (I) in the recited combination, and in a predictable fashion, for the purposes of treating cancer.  Specifically, WO 125 teaches treating cancer using CCR2 inhibitors, such as an anti-CCR2 antibody and a PD-1 inhibitor.  WO 916 is added for the proposition that the compound of Formula (I) is applicable to this process.  Specifically, WO 916 teaches that the particular known technique of using the compound of Formula (I) as a CCR2 inhibitor was recognized as part of the ordinary capabilities of one skilled in the art.  In 
The claims have been amended to require nivolumab as the antibody.  However, combination of the recited compound, BMS-813160 and nivolumab were known, see ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors:

    PNG
    media_image8.png
    240
    205
    media_image8.png
    Greyscale

In this way, the recited combination was known, and therefore prima facie obvious.


Applicant then argues that the combination of agents provides unexpected results vis-à-vis administration of the individual agents.  However, Clinical Trials teaches these combinations, see for example:

    PNG
    media_image14.png
    87
    352
    media_image14.png
    Greyscale

Nonetheless, any alleged showing of unexpected results in not commensurate with the scope of the rejected claims.  Therefore, the rejections are maintained.




Double Patenting
The discloser of U.S. Patent No. 8383812 renders the instant method claims prima facie obvious, as outlined, below:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over: Claims 1-15 of U.S. Patent No. 8383812 in view of ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors.
The conflicting claims may recite compounds.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the 
U.S. Patent No. 8383812 is a counterpart to WO 916.  As described above, the disclosure in this family of patents renders the instant method claims prima facie obvious.  The claims have been amended to require nivolumab as the antibody.  However, combination of the recited compound, BMS-813160 and nivolumab were known, see ClinicalTrials.gov, A Study of BMS-813160 in Combination With Chemotherapy or Nivolumab in Patients With Advanced Solid Tumors:

    PNG
    media_image8.png
    240
    205
    media_image8.png
    Greyscale

In this way, the recited combination was known, and therefore prima facie obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642